Citation Nr: 1018576	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-16 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to April 1970 
and from April 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective June 11, 2007.  The claim was previously before the 
Board in September 2009 when it was remanded for additional 
development.  Subsequently, in a December 2009 decision, the 
RO increased the evaluation for the Veteran's PTSD to 70 
percent disabling, effective June 11, 2007.  Despite the RO's 
December 2009 decision to increase the Veteran's evaluation 
for his PTSD, the Board notes that the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and that this claim remains in 
controversy since less than the maximum benefit available was 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2009, the appellant testified during a hearing before 
the undersigned Veterans Law Judge. A transcript of that 
hearing is of record.


FINDING OF FACT

Throughout the entire rating period on appeal, the competent 
clinical evidence demonstrates that the Veteran's PTSD has 
been manifested by survivor's guilt, irritability, anxiety, 
anger, intrusive thoughts, flashbacks, avoidance, social 
isolation, detachment, nightmares, hypervigilence, impaired 
sleep, alcohol use, suicidal ideations, with Global 
Assessment of Functioning (GAF) scores of between 45 and 65, 
reflective of no more than mild to serious symptomatology.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, with respect to the Veteran's claim for 
a higher initial evaluation for PTSD, the October 2007 rating 
decision granted the Veteran's claim of entitlement to 
service connection for PTSD, and such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  In this regard, a June 2008 
Statement of the Case, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for evaluating a mental 
disorder, and included a description of the rating formulas 
under that diagnostic code.  Thus, the appellant has been 
informed of what was needed to achieve a higher schedular 
rating.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
evaluation for his service-connected PTSD.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA treatment 
records, VA outpatient examiner opinions, and VA examination 
reports.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

The record reflects that the Veteran was afforded VA 
examinations in July 2007 and November 2009.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained were more 
than adequate because the examiners elicited substantial 
information regarding the Veteran's medical history and 
symptoms and completed objective examinations of him which 
provided information relevant to the Diagnostic Codes rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2009). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2009).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2009).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2007);  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411, a 30 percent 
evaluation contemplates PTSD manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
mild memory loss, such as forgetting names, directions, 
recent events.  

A 50 percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Legal Analysis

Service connection has been established for PTSD, effective 
from June 11, 2007.  As such, the rating period on appeal is 
from June 11, 2007. 

As noted above, in order to assign the next higher or 100 
percent rating, the record must show that the veteran 
experiences total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The Board finds that symptoms commensurate with the criteria 
for a 100 percent rating are not shown by the record.  In 
this regard, the record establishes that the Veteran's mental 
health has been evaluated on numerous occasions, including on 
VA examination, between 2007 and 2009.  During this time 
examiners described the Veteran's personal hygiene as 
casually dressed and groomed, good hygiene and grooming.  
Examiners also reported that the Veteran was alert and 
oriented to time, person, and place, had fair insight and 
judgment, had a labile affect, had thought processes that 
were goal-directed and organized, logical, clear, coherent 
speech, good concentration, insight and judgment, and had 
normal, intact recent and remote  memory.  Examiners also 
reported that the Veteran denied experiencing audio or visual 
hallucinations or ideas of reference or paranoia, he did not 
have homicidal ideations, was future-oriented, and did not 
have a history of violence or assaults.

However, during this time the Veteran indicated that he 
experienced anxiety, intrusive thoughts, nightmares, 
avoidance, detachment, isolation from others, survivor's 
guilt, hyperarousal, irritability, poor concentration, and an 
increased startle response.  On VA examination in November 
2009, the Veteran admitted to occasional suicidal ideations, 
the most severe being a couple of years ago, when he 
contemplated shooting himself in the head.  However, he has 
been prevented from doing so because was able to think about 
how such action would affect his wife and grandchildren.

With respect to occupational functioning, the record reflects 
that the Veteran retired in 2006 after working for the City 
of Wellspring for 32 years.  However, the Veteran also 
reported that he did odd jobs for his neighbors and 
volunteered at a cemetery to keep busy.

With respect to social functioning, the record reflects that 
the Veteran married his first wife in 1974 and was divorced 
from her in 1989.  He married his current wife in 1994 and 
has reported having a good relationship with her.  The 
Veteran also reported having a good relationship with his 
daughter, who visited him every weekend.  He also has two 
grandchildren, two stepchildren, and step-grandchildren.  He 
has also reported having one sister with whom he was close.  
Although he reported having a few friends, he also indicated 
that he preferred to keep to himself.

With respect to specific opinions about the nature and 
severity of the Veteran's PTSD, the July 2007 VA examiner 
stated that the Veteran experienced little occupational 
impairment, mild to moderate social impairment, and moderate 
to severe emotional impairment or distress.  Overall, the 
examiner indicated that the Veteran's symptoms were 
considered:

... moderate due to the severe emotional 
distress that they cause, specifically 
the nightmares (although responding to 
the medication), the nightsweats, the 
intense emotional and physical response 
to thoughts or recollections of the 
traumas, and the avoidance of possible 
social outlets.  However, he maintains 
warm and loving feelings towards his wife 
and does have a small group of friends 
that he drinks with.  He likes to work 
and keep busy.

In a December 2007 statement, J. N. and S.A. M., VA treating 
examiners, indicated that the Veteran's psychiatric symptoms 
causes:

... clinically significant distress or 
impairment in social, occupational, or 
other important areas of functioning--
[The Veteran] describes avoiding 
attending family gatherings and this 
would seem to impede ability to maintain 
close emotional ties with significant 
others.  His irritability and outbursts 
of anger have frightened both his wives 
per their report, and may have played a 
role in the break-up of his first 
marriage.

In a November 2008 statement, R. K. S., a VA clinical social 
worker, stated that the Veteran has suffered with "severe 
PTSD since returning home from Vietnam."  In reaching this 
conclusion, the examiner indicated that:

[The Veteran] has managed to maintain 
employment for 31 years but only because 
he worked independently.  He was employed 
as a cemetery caretaker supervisor.  He 
has struggled with maintaining 
relationships. His first marriage failed.  
He reports isolating from his current 
wife in his garage.  His current 
relationship is affected by, not only his 
physical absence, but also emotional 
absence.  In addition, he relates that he 
usually avoids family reunions, family 
get-togethers.  His social functioning 
consists of a couple of close friends 
visiting him in his garage.

The examiner further noted that:

Since [the Veteran] began treatment with 
this writer, he has consistently reported 
severe PTSD symptoms which negatively 
impact his life on a daily basis.  Due to 
the severity and longevity of PTSD with 
which [the Veteran] suffers, his quality 
of life is greatly diminished.  He will 
need treatment for an underdetermined 
amount of time.  He is expected to 
experience only minimal gains from 
treatment, at best.

In another November 2008 statement, VA examiners, S. R. B. 
and S. A.M, indicated that the Veteran had severe psychiatric 
symptoms and that:

Inspite of his attempts at dealing with 
his issues, his symptoms have continued 
to exacerbate since his retirement.  He 
retired in February 2007 after working 
for the city of Wellsville for 31 years.  
He was able to maintain this work history 
because for much of the time, he worked 
alone and did not have to deal with other 
people.  He has experienced much distress 
in his functioning related to his combat 
issues.

The November 2009 VA examiner stated that the Veteran had 
severe symptoms of PTSD as he had issues with suicidal 
ideation and poor social relations.  In reaching this 
conclusion the examiner noted that:

Although [the Veteran] does maintain a 
routine, has buddies over the weekends, 
fulfills his responsibilities, I think 
this is done at his own pace.  It is 
noted that he was able to work for 32 
years, but I believe that this is because 
of the nature of his job and he did not 
really have to be around too many people 
as well as some of these symptoms have 
been covered up with alcohol.  

The examiner also stated that:

Over the last 3 years, as he has had more 
idle time, it appears that his symptoms 
have worsened.  By his report, it is also 
noted that there have been constant and 
continuous attempts of medication changes 
to see about decreasing the patient's 
symptoms.  He also has continued with 
every 3-week therapy with his social 
worker.

In weighing the clinical evidence of record, the Board finds 
that symptoms commensurate with the criteria for a 100 
percent rating are not shown by the record.  In this regard, 
the Board finds highly probative the evidence of the 
Veteran's documented GAF scores of between 45 and  65, which 
demonstrate mild to serious symptomology and the fact that 
the Veteran has survivor's guilt, irritability, anxiety, 
anger, intrusive thoughts, flashbacks, avoidance, social 
isolation, detachment, nightmares, hypervigilence, impaired 
sleep, alcohol use, and suicidal ideations.  The Board also 
finds highly probative the fact that examiners have 
characterized the Veteran's PTSD symptomatology as being 
severe in nature.  

However, the Board notes the record does not show that the 
Veteran experiences total occupational impairment due to his 
PTSD symptomatology.  Indeed, although the record 
demonstrates that the Veteran retired after 32 years of 
employment, he has consistently reported that he does odd 
jobs for his neighbors to keep busy and does volunteer work 
at a cemetery. 

Further, the evidence does not demonstrate that the Veteran 
experiences total social impairment as a result of his PTSD 
symptoms.  Indeed, although the record shows that the Veteran 
preferred to be alone and avoided social situations, the 
record also shows that he had a good relationship with his 
second wife, with whom he has been married since 1994, was 
close to his sister, and his daughter visited him every 
weekend.  Additionally, although the Veteran reported that he 
was socially isolated, the record also demonstrates that the 
Veteran has several friends and buddies who come to visit him 
in his garage on the weekend.

Moreover, the record, including the July 2007 and November 
2009 VA examination reports, does not demonstrate that the 
Veteran experiences gross impairment in thought processes or 
communication or that he was disoriented to time or place or 
experiences memory loss.  Indeed, the record demonstrates 
that the Veteran was alert and oriented to time, person, and 
place, had fair insight and judgment, had thought processes 
that were goal-directed and organized, logical, clear, 
coherent speech, and good concentration, insight and judgment 
and had normal memory.

Further, the record does not show that the Veteran 
experiences persistent delusions or hallucinations or grossly 
inappropriate behavior.  Rather the record demonstrates that 
the Veteran denied experiencing audio or visual 
hallucinations or ideas of reference or paranoia, and he did 
not have homicidal ideations.  Further, although the Veteran 
experiences suicidal ideations, he indicated that he has been 
prevented from acting on such ideations because of how it 
would affect his wife and grandchildren.

The evidence also does not show that the Veteran displays 
intermittent inability to perform activities of daily living.  
Indeed, examiners described the Veteran's personal hygiene as 
casually dressed and groomed, good hygiene and grooming. 
Further, on VA examination in November 2009, the Veteran 
reported that he was quite regimented and that a typical day 
consisted on getting up at 8:00 am, exercising for an hour to 
an hour and a half, taking care of personal hygiene, eating 
breakfast, helping cut someone's grass, volunteering at the 
old cemetery, shooting pool by himself, eating dinner around 
6:00 p.m., and watching television, including the news, in 
the evening.

In conclusion, although the Veteran asserts that he is 
entitled to an increased evaluation for his service-connected 
PTSD, he is not a licensed medical practitioner and is not 
competent to offer medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Further, although the Board finds the Veteran 
credible in reporting his symptoms, such are consistent with 
the current 70 percent rating.  Accordingly, the Board finds 
that the medical findings on clinical evaluation are of 
greater probative value than the Veteran's statements 
regarding the severity of his PTSD.  Therefore, based on the 
medical evidence of record, the Board concludes that, 
throughout the rating period on appeal, the Veteran's overall 
disability picture more nearly approximates the criteria for 
the currently assigned 70 percent evaluation and that a 
staged rating is not warranted.  As a result, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 70 percent for the Veteran's PTSD at 
any time during the rating period on appeal, and the claim 
must be denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2009).

ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


